         Case 3:19-cv-00117-LPR Document 15 Filed 09/23/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

MARK WILLBANKS                                                                PLAINTIFF

v.                               3:19-CV-00117-LPR-PSH

ANDREW SAUL, Commissioner,
Social Security Administration                                              DEFENDANT

                                        JUDGMENT

       Consistent with the Order entered today, the Commissioner’s decision is AFFIRMED.

Judgment is entered in favor of the Commissioner.

       IT IS SO ORDERED this 23rd day of September, 2020.




                                           LEE P.
                                               P RUDOFSKY
                                           UNITED STATES DISTRICT JUDGE
